DETAILED ACTION
THE FINALITY OF THE LAST OFFICE ACTION IS HEREBY VACATED.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 15, 16, and 19 are pending. Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1, 2, 7, 15, 16, and 19 are under consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Rezwan et al. (Biomaterials, 27:3413-3431, 2006)
	Claim 1 is a multivalent biologic construct for inducing a therapeutic effect; comprising: a scaffold of anisometric dimensions, comprising a biodegradable core coated with a hydrophilic coat of fluidic material, and a plurality of bioactive molecules tethered to said hydrophilic coat of fluidic material, wherein said plurality of bioactive molecules are presented to interact simultaneously with multiple corresponding binding sites.
	Claim 2 is the multivalent biologic construct according to claim 1; wherein the scaffold of anisometric dimensions can be a micro- or nano-granule, or a micro- or nanocorpuscle.
	Claim 7 is the multivalent biologic construct according to claim 1; wherein said plurality of bioactive molecules, tethered to said hydrophilic coat of fluidic material, can be identical resulting in a monospecific multivalent biologic construct, or different resulting in a polyspecific multivalent biologic construct.
	Rezwan et al. teach biodegradable synthetic polymers for 3D scaffolds, which can be coated quick and easy (e.g., with hydroxyl apatite), in tissue engineering (Abstract; section 2.1 to section 3.3, 3415-3420; Table 3; section 4. Second paragraph, page 3420; section 4.5, page 3424).  In addition, Rezwan et al. teach that said scaffold composites may be nanoparticles and interact with live tissue (e.g., bone or cells)(section 5.4, page 3425; Table 5).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 15, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The claims are drawn to a multivalent biologic construct comprising a scaffold to which are tethered various moieties.
	The specification teaches said biodegradable core coated with said hydrophilic coat of fluidic material "in which bioactive biomolecules are tethered via spacers", not as recited in the claims that said "plurality of bioactive molecules" are "tethered to said hydrophilic coat of fluidic material", (summary of invention; page 14, lies 18-20; page 15, lines 14-16)
	Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 23, 2021